Citation Nr: 0612670	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  01-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO reopened the claims for service connection for 
a left shoulder disorder and a low back disorder and denied 
them on the merits.

In January 2002, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  Following 
the hearing, the Board sought additional development and 
adjudicative action, and the case was remanded in July 2003.  

The case was returned to the Board, and it issued a decision 
in February 2005 denying the claims for service connection.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2005, the veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the Board decision and remand 
it for additional development.  That same month, the Court 
granted the motion.  The case has been returned to the Board 
for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

In the joint motion for remand, the parties determined that 
the Board had rejected a favorable medical opinion in a May 
2003 VA examination report without providing the veteran with 
a new examination to ascertain the etiology of the veteran's 
low back and left shoulder conditions.  

In a statement received from the veteran's representative in 
April 2006, he provided a medical opinion from a private 
physician who attributed the current left shoulder and back 
disabilities to the injuries in those areas in service, which 
he stated was based upon "the medical facts."  The veteran 
stated that there was enough evidence in the claims file to 
decide the issues at this time, and he waived any additional 
assistance or case development in connection with the joint 
motion for remand.  

While the veteran has waived additional assistance or case 
development in connection with the joint motion for remand, 
the Secretary has not, and the Board is remanding the claims 
for the additional development expressed in the joint motion 
and further development that was not completed previously, 
which the Board determines is necessary to consider the 
veteran's claims if they are to be based upon the medical 
facts.

The record reflects that the veteran was in a motor vehicle 
accident in the 1980s.  A July 30, 1990, private medical 
record shows that the veteran reported he had been in a motor 
vehicle accident in 1984 and had sustained a fracture to the 
right tibia and back, knee, neck, and shoulder injuries.  The 
motor vehicle accident is referenced in multiple medical 
records in the claims file.  

The Board determined previously that the medical records 
associated with the motor vehicle accident and those in 
existence prior to 1985 were relevant, and in a July 2002 
letter to the veteran, it asked the veteran to complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for each medical provider that had 
treated him from the time he was discharged from service to 
1985.  It noted, "The list should also include all health 
care providers rendering medical treatment following an auto 
accident in 1984 or 1985.  The record indicated that you were 
treated for injuries by the Humana Hospital and/or Dr. Rokki, 
in Aurora, Colorado, during 1984/1985."  (Emphasis added.)  
It asked the veteran to sign and return the release for 
"each health care provider identified."  

In August 2002, the veteran submitted the VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, 
stating that he had no additional evidence to submit.  He 
provided no information regarding post service treatment for 
his back and shoulder, including the medical records 
associated with the motor vehicle accident.  The Board finds 
that such response is a failure to cooperate.  See 38 C.F.R. 
§ 3.159(c)(1)(i) and (ii)(2004) (claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from non-Federal agency or department custodians and must 
authorize the release of existing records).  Another attempt 
to obtain the release forms for these records must be made, 
as they are clearly relevant to the two issues on appeal.  

The Court has held that, "[t]he duty to assist is not a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In another case, in citing to Wood, the Court noted 
that in remanding the case to the Board for an examination, 
the veteran and his counsel were "expected to cooperate in 
the efforts to adjudicate" the veteran's claim for 
benefits."  It then added, "Their failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Kowalski v. 
Nicholson, 19 Vet. App. 171, 181 (2005).  Here, the Board 
finds that the record is incomplete and underdeveloped.

Accordingly, the case is REMANDED for the following action:

1.  Have the veteran complete a VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for each and 
every health care provider that rendered 
medical treatment following an auto 
accident in 1984 or 1985, and treatment 
from Humana Hospital and/or Dr. Rokki, in 
Aurora, Colorado, during the 1980s.  The 
veteran must comply with this request.  
See 38 C.F.R. § 3.159(c)(1)(i) and (ii); 
see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 181 (2005); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Included with this request, please 
provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Once the above is completed, schedule 
the veteran for a VA examination to 
determine the nature and etiology of the 
current left shoulder and back 
disabilities.  The examiner is asked to 
review the veteran's claims file, paying 
close attention to (i) the service 
medical records, which are located in the 
manila envelope, entitled "Service 
Department Records Envelope" near the 
bottom of the claims file; (ii) a service 
record that is not in the service 
department envelope that is entitled, 
"Medical Condition - Physical Profile 
Record, dated August 1968; and (iii) the 
post service medical records, which are 
dated from 1990 to 2006.  There may be 
additional records added to the claims 
file that pre-date 1990 that should be 
reviewed if in the claims file.  
Following a thorough review of the claims 
file, please answer the following 
questions:  

   What are the current diagnoses of the 
left shoulder and back disabilities?  
      
   Is it as likely as not (i.e., is there 
at least a 50 percent probability) that 
the current left shoulder disability is 
related to the veteran's service?  A 
rationale for the opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file, including, 
but not limited to, both the service 
medical records and post service medical 
records.  

   Is it as likely as not (i.e., is there 
at least a 50 percent probability) that 
the current left shoulder disability is 
related to the veteran's service?  A 
rationale for the opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file, including, 
but not limited to, both the service 
medical records and post service medical 
records.

3.  Readjudicate the claims for 
entitlement to service connection for 
left shoulder disorder and low back 
disability.  If the veteran fails to 
cooperate with obtaining the medical 
records addressed under item "1." 
above, please provide him with the 
provisions of 38 C.F.R. § 3.159(c)(1)(i) 
and (ii).


The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

